Citation Nr: 0806743	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension (SMP) based on a need 
for the regular aid and attendance of another person or on 
account of being housebound.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that denied entitlement to special monthly pension.


FINDINGS OF FACT

1.  The veteran is not blind or nearly blind in both eyes; is 
not institutionalized in or confined to a nursing home or 
other facility due to physical or mental incapacity; and does 
not need regular aid and assistance to perform activities 
necessary for daily living.

2.  The veteran does not have a single disability evaluated 
as 100 percent disabling, and he is not permanently 
housebound because of a disability.


CONCLUSION OF LAW

The criteria for SMP based on need for aid and attendance or 
due to being housebound have not been met.  38 U.S.C.A. §§ 
1502, 1520, 1521, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that increased pension benefits are payable 
to a veteran who needs regular aid and attendance.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1).  A 
veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 C.F.R. § 3.351(b).  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or if the veteran is a patient in 
a nursing home because of mental or physical incapacity; or 
if the veteran establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R.  § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

With respect to aid and attendance, the record does not 
contain any medical evidence indicating the veteran is blind 
or so nearly blind as to meet the criteria set forth in 38 
C.F.R. § 3.351(c)(1), or is a patient in a nursing home 
because of mental or physical incapacity.  This is not in 
dispute.

The Board must now consider whether there is a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  In March 2004, the veteran submitted his Medical 
Statement for Consideration of Aid and Attendance.  In his 
responses, the veteran indicated that he was able to walk 
unaided, feed himself, and care for the needs of nature.  He 
did not need assistance with bathing or other hygiene needs.  
The veteran was not confined to his bed and was able to sit 
up.  He indicated that he was not blind, that he was able to 
travel, and able to leave home without assistance.  He 
further indicated that he was able to walk up to 15 minutes 
and sit for up to one hour.  The veteran indicated that he 
did not require nursing home care.  This report is found to 
provide, overall, strong evidence against this claim.

Evidence submitted after the May 2004 rating decision 
includes VA medical records dated December 2004 thru July 
2005.  The veteran was able to leave his home to attend his 
medical appointments without outside aid.  None of the 
veteran's medical records indicate that the veteran is in 
need of outside aid or assistance or that he is so nearly 
helpless as to require the regular aid and attendance of 
another person.  

With respect to being housebound, at the time of the May 2004 
rating decision the veteran had a combined evaluation for 
pension at 40 percent for his cervical spine with 
degenerative arthritis and lumbar spine strain with 
degenerative arthritis.  A rating decision reevaluating 
pension was issued in November 2004, and included a rating 
for the veteran's generalized anxiety disorder.  The anxiety 
disorder was rated for pension purposes as 30 percent 
disabling, which provided the veteran with a combined 
evaluation for pension at 60 percent.  However, the veteran 
has no additional disability independently ratable at 100 
percent.

The Board must now consider whether the veteran is 
"permanently housebound" because of a disability or 
disabilities.  38 C.F.R. § 3.351(d).  However, as noted 
above, the March 2004 Medical Statement for Consideration of 
Aid and Attendance provides that the veteran was able to 
leave his home without assistance and his numerous medical 
records show that he was able to attend medical appointments 
on a regular basis.  This Medical Statement for Consideration 
of Aid and Attendance is found to provide, overall, strong 
evidence against a finding of being "permanently 
housebound."

The Board does not dispute the fact that the veteran is 
severely disabled.  However, he simply does not meet the high 
requirements for this VA benefit.  The Board has carefully 
reviewed the VA treatment records.  It is however, important 
for the veteran to understand that these treatment records 
are found to provide evidence against this claim, clearly 
indicating that the veteran does not meet the requirements 
for this benefit.       

The veteran indicates that he suffers other symptoms and 
disabilities that should entitle him to additional 
compensation; however, the veteran himself is not competent 
to offer medical diagnoses or opinions.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As a 
result, his assertions cannot constitute competent medical 
evidence that he meets the requirements for needing the 
regular aid and attendance of another person or being 
housebound.

Based upon the above information, the evidence fails to 
establish a factual need for aid and attendance under the 
criteria set for in 38 C.F.R. § 3.352(a).  The evidence also 
fails to show that the veteran is housebound under the 
criteria set forth in 38 C.F.R. § 3.351(d).  The Board 
concludes that the weight of the evidence is against the 
veteran's claim for special monthly pension based on needing 
the aid and attendance of another person or for being 
housebound.  Thus, the benefit of the doubt rule of 38 
U.S.C.A. § 5107(b) does not apply.



The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied by a 
letter dated March 2004, prior to the initial decision, and a 
letter sent subsequent to the initial AOJ decision in May 
2004.  Combined, the letters fully addressed all four notice 
elements.  The May 2004 letter informed the veteran of what 
evidence was required to substantiate the claim and the March 
2004 letter informed the veteran of his and VA's respective 
duties for obtaining evidence.  The March 2004 letter asked 
the veteran to submit evidence and/or information in his 
possession to the AOJ.  Although the May 2004 notice letter 
was not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided by way 
of a statement of the case issued in November 2004 and 
supplemental statements of the case issued in February 2005, 
May 2005, and September 2005.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted a letter from a 
private medical provider and his Medical Statement for 
Consideration of Aid and Attendance.  A medical examination 
was not necessary as the veteran indicated on his Medical 
Statement for Consideration of Aid and Attendance that he 
could perform basic tasks, such as walk unaided, feed 
himself, perform bathing and hygiene needs, take care of the 
needs of nature, leave home without assistance, and walk up 
to 15 minutes continuously.  He also indicated that he does 
not require nursing home care and is not confined to a bed.  
He is able to travel, he is not blind, and he is able to sit 
up.  Based upon the veteran's own assertions, as well as the 
medical evidence of record, the Board finds that a VA 
examination is not necessary to adjudicate the appeal.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

SMP based on a need for the regular aid and attendance of 
another person or on account of being housebound is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


